IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. BAILEY,1                         §
                                            §      No. 165, 2016
       Petitioner Below,                    §
       Appellant,                           §      Court Below—Family Court
                                            §      of the State of Delaware in and
       v.                                   §      for New Castle County
                                            §
JACKIE J. JACKSON,                          §      File No.       CN08-05031
                                            §      Pet. Nos.      15-01051
       Respondent Below,                    §                     14-34742
       Appellee.                            §

                             Submitted: April 19, 2016
                             Decided:   June 10, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                     ORDER

       This 10th day of June 2016, it appears to the Court that:

       (1)    On March 31, 2016, the appellant, Michael A. Bailey, filed a

notice of interlocutory appeal from an order dated February 25, 2016 in a

Family Court civil case.         The order was entered by a Family Court

Commissioner.

       (2)    On April 1, 2016, the Clerk issued a notice directing Bailey to

show cause why the appeal should not be dismissed based on this Court’s

lack of jurisdiction to consider an appeal directly from a Commissioner’s

1
 By Order dated April 1, 2016, this Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).
order.2 In response to the Clerk’s notice, Bailey asserts that the Supreme

Court “may assume Jurisdiction at any time . . . when it becomes necessary

to ensure Justice & Public Safety,” and he contends that the underlying

circumstances in his Family Court case warrant the Court’s exercise of

jurisdiction here.

          (3)    Bailey’s claim is without merit. The appellate jurisdiction of

this Court over civil proceedings in the Family Court is limited to decisions

issued by the Judges of the Family Court.3 Under 10 Del. C. § 915(d) and

Family Court Civil Rule 53.1(a), a party’s right to appeal from a

Commissioner’s order is to a Judge of the Family Court.4 Whether interim

or final, an order issued by a Commissioner is not a final judgment for

purposes of appeal to this Court.5

          (4)    If, as Bailey contends, the Commissioner’s order was not

mailed to him in time to avail himself of the Family Court appeal procedure,




2
    Del. Supr. Ct. R. 29(b).
3
  See 10 Del. C. § 1051(a) (“From any order, ruling, decision or judgment of the [Family]
Court in any civil proceeding . . . there shall be the right of appeal as provided by law to
the Supreme Court.”); Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1988).
4
  See 10 Del. C. § 915(d)(1), (2) (governing final and interim orders issued by
commissioners); Del. Fam. Ct. Civ. R. 53.1(a).
5
  Postles v. Div. of Child Support Enforcement, 2001 WL 1293065 (Del. Oct. 17, 2001)
(citing Redden v. McGill, 549 A.2d 695 (Del. 1988)).
                                             2
that claim should have been raised in the Family Court. This Court lacks

jurisdiction to consider Bailey’s appeal from the Commissioner’s order.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that the appeal is DISMISSED.

                               BY THE COURT:



                               /s/ Karen L. Valihura
                               Justice




                                     3